DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 objected to because of the following informalities:
Regarding claim 19, “remote user input actuate” should read –remote user input actuates--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 9, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Moore (US Pub. 3,545,407).
Regarding claim 1, Moore discloses an apparatus for trapping large animals, the apparatus comprising: 
an outer perimeter (Fig. 1, animal control pen 10); 
an inner perimeter (Fig. 1, chute 54); 
an inner containment (Fig. 1, semi-enclosed area 54); 
and an outer containment, said outer containment configured to channel animal subjects into said inner containment (Fig. 1, interior section 50b).
Regarding claim 2, Moore discloses the outer perimeter is circular (Fig. 1, the outer perimeter is roughly circular in shape).
Regarding claim 9, Moore discloses said inner perimeter and said outer perimeter are constructed of livestock panels (Fig. 1, fence section 14a-14n are livestock panels).
Regarding claim 11, Moore discloses a method for trapping large animals, the method comprising: 
constructing an outer perimeter with a gate dependent aperture (Fig. 1, animal control pen 10); 
constructing an inner perimeter with a gate dependent aperture (Fig. 1, chute 54);
forming an outer containment geometrically optimized to direct animal subjects into an inner containment (Fig. 1, animals are directed through gate 46); 
and independently controlling the closure of both the inner perimeter and outer perimeter (Fig. 1, the gates can be independently controlled).
Regarding claim 13, Moore discloses the outer perimeter is circular (Fig. 1, the outer perimeter is roughly circular in shape).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US Pub. 3,545,407).
Regarding claim 3, Moore discloses the claimed invention except for the inner perimeter is circular. It would have been an obvious matter of design choice to make the inner perimeter circular to maximize the number of animals contained therein. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claim 12, Moore discloses the claimed invention except for the inner perimeter is circular. It would have been an obvious matter of design choice to make the inner perimeter circular to maximize the number of animals contained therein. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.


Claims 4-6, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US Pub. 3,545,407) in view of McNew (US Pub. 2018/0077919 A1).
	Regarding claim 4, Moore discloses the claimed invention except for as taught by McNew, an inner gate of the inner perimeter is connected to a bias component of which forces the gate into the closed position (Pg. 6, [0101], lines 6-13: “The gate latch mechanism 84 (FIG. 15) has jaws 82 controlled by lever 79 can grip catch pin 71 (FIG. 6) to retain the trap door 28 in the upper, open position (i.e., FIG. 1) when desired. The jaws 82 are normally spring biased together. When GSM 74 activates solenoid 75 to retract plunger 77, lever 79 deflects and forces jaws 82 apart, freeing catch pin 71 on the trap door which then drops, closing the gate”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gates of Moore to include the bias mechanism of McNew to prevent the gates from being nudged open by the contained animals.
	Regarding claim 5, Moore as modified by McNew discloses the claimed invention in addition to as taught by McNew, an outer gate of the outer perimeter is connected to a bias component of which forces the gate into the closed position (Pg. 6, [0101], lines 6-13: “The gate latch mechanism 84 (FIG. 15) has jaws 82 controlled by lever 79 can grip catch pin 71 (FIG. 6) to retain the trap door 28 in the upper, open position (i.e., FIG. 1) when desired. The jaws 82 are normally spring biased together. When GSM 74 activates solenoid 75 to retract plunger 77, lever 79 deflects and forces jaws 82 apart, freeing catch pin 71 on the trap door which then drops, closing the gate”).
	Regarding claim 6, Moore as modified by McNew discloses the claimed invention in addition to as taught by McNew, electromechanical latches of which in the untriggered position holds both the inner and outer gates open, said electromechanical latches release respective gate allowing for respective containment closure (Pg. 6, [0101], lines 6-13: “The gate latch mechanism 84 (FIG. 15) has jaws 82 controlled by lever 79 can grip catch pin 71 (FIG. 6) to retain the trap door 28 in the upper, open position (i.e., FIG. 1) when desired. The jaws 82 are normally spring biased together. When GSM 74 activates solenoid 75 to retract plunger 77, lever 79 deflects and forces jaws 82 apart, freeing catch pin 71 on the trap door which then drops, closing the gate”).
	Regarding claim 14, Moore discloses the claimed invention except for as taught by McNew, consumables are used as attractants for animal subjects (Pg. 4, [0090], lines 14-18: “A dispenser 25, that can discharge animal feed, animal scents, or other animal attractant, may be disposed and confined within area 23. The feeder dispenses attractant and is controlled through cellular controls”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trap of Moore to include the attractants of McNew to lure animals to the trap.
	Regarding claim 18, Moore discloses the claimed invention except for as taught by McNew, video is transmitted to a remote user (Pg. 7, [0115]: “A user monitoring the trap watching pictures or video can determine trap status. Once logged into the camera, a user can determine if they are ready to capture animals. Pressing a button on the camera control screen activates the gate latch mechanism which closes the gate and captures the animals”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trap of Moore to include the video transmission of McNew to allow for remote monitoring of the trap.

Claim 7 is are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US Pub. 3,545,407) in view of McNew (US Pub. 2018/0077919 A1) and Sponholz (US Pub. 2018/0249701 A1).
	Regarding claim 7, Moore discloses the claimed invention except for as taught by McNew, a control tower (Fig. 9, stanchion 102), the control tower comprising: 
	one or more cameras (Fig. 9, video camera 104)
	an antenna (Fig. 9, antenna 106); 
	and a control box (Pg. 5, [0099]: “Trap triggering can be effectuated manually, through animal contact, or preferably through remote control. Block diagrams of the remote control systems are seen if FIGS. 26-29 discussed in more detail below. Preferably, trap triggering and gate actuation is controlled by a commercial gate controller”).
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trap of Moore to include the control tower of McNew to allow the trap to communicate with the owner remotely.
	However, Moore does not disclose as taught by Sponholz, one or more speakers (Pg. 2, [0025]: “Turning to FIG. 1, in one embodiment, the present disclosure relates to an auditory lure 100. As depicted, the auditory lure 100 may comprise at least one sensor 110 configured to receive at least one signal indicative of a first animal, at least one environmental signal, or both”. Pg. 4, [0057]: “In another particular embodiment, the auditory lure 100 may comprise a 9 V lithium battery and a 5 V voltage regulator in power supply 170; the at least one sensor 110 comprises an ambient light sensor, a passive infrared sensor configured to receive data relating to the first animal's motion, and a clock providing time data; the audio playback device 130 may be configured to store and emit 10 seconds of recorded sound, and the audio playback device 130 may comprise a 0.5 W speaker; a three pole, three position main switch (TEST/OFF/ARMED), allowing recording and playback of the call (TEST), normal operation (ARMED), or cessation of operation (OFF). The auditory lure 100 of this embodiment may be housed in an enclosure having the shape of a rectangular prism of approximate dimensions 2 inches x 2 inches x 3.5 inches (approximately 5 cm x 5 cm x 9 cm).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trap of Moore to include the speakers and auditory lure of Sponholz to lure animals into the enclosure.
	
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US Pub. 3,545,407) in view of McNew (US Pub. 2018/0077919 A1) and Sponholz (US Pub. 2018/0249701 A1), and further in view of Gillis (US Pub. 2014/0261234 A1).
	Regarding claim 8, Moore as modified by McNew and Sponholz discloses the claimed invention in addition to as taught by McNew, a control box comprising: 
	1a network router; a central process unit; 	and one or more batteries (Pg. 7, [0111], lines 1-8: “FIG. 26 shows a circuit 400 for cellular phone control, without a GSM unit. Cellular trap controller 400 uses a separate cellular modem and router. A battery 401 powered by solar panel charger 402 from the solar panel 100 supplies the power supply 404. The cellular antenna 106 feeds the cellular modem 408 that connects to a router 410 that leads to a dispenser/feeder 412 (Ice., dispenser 25 discussed above).
	However, Moore as modified by McNew and Sponholz does not disclose as taught by Gillis, a signal booster (Pg. 5, [0051], lines 1-6: “The output section 1308 takes a barrier signal produced by the control unit and further processes the signal. In various embodiments, the output section 1308 includes an amplifier 1318 used to adjust the signal strength of the barrier signal based on the range selected using the range selector 1316”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trap of Moore as modified by McNew and Sponholz to include the signal booster of Gillis in case the trap is placed in a remote area.
	Regarding claim 10, Moore as modified by McNew, Sponholz, and Gillis discloses the claimed invention in addition to said as taught by McNew, said apparatus is stored, transported, and deployed from a trailer (Abstract, lines 1-4: “A portable, trapping system for capturing and non-lethally retaining a large number of large animals, such as wild horses or feral hogs. A specialized trailer aligns and secures deployable corral components for transportation”).

Claim 15 is are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US Pub. 3,545,407) in view of Sponholz (US Pub. 2018/0249701 A1).
	Regarding claim 15, Moore discloses the claimed invention except for as taught by Sponholz, audio is used as attractants for animal subjects (Pg. 2, [0025]: “Turning to FIG. 1, in one embodiment, the present disclosure relates to an auditory lure 100. As depicted, the auditory lure 100 may comprise at least one sensor 110 configured to receive at least one signal indicative of a first animal, at least one environmental signal, or both”. Pg. 4, [0057]: “In another particular embodiment, the auditory lure 100 may comprise a 9 V lithium battery and a 5 V voltage regulator in power supply 170; the at least one sensor 110 comprises an ambient light sensor, a passive infrared sensor configured to receive data relating to the first animal's motion, and a clock providing time data; the audio playback device 130 may be configured to store and emit 10 seconds of recorded sound, and the audio playback device 130 may comprise a 0.5 W speaker; a three pole, three position main switch (TEST/OFF/ARMED), allowing recording and playback of the call (TEST), normal operation (ARMED), or cessation of operation (OFF). The auditory lure 100 of this embodiment may be housed in an enclosure having the shape of a rectangular prism of approximate dimensions 2 inches x 2 inches x 3.5 inches (approximately 5 cm x 5 cm x 9 cm).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trap of Moore to include the speakers and auditory lure of Sponholz to lure animals into the enclosure.

	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Moore (US Pub. 3,545,407) in view of Cantrell (US Pub. 2018/0064094 A1).
Regarding claim 16, Moore discloses the claimed invention except for as taught by Cantrell, audio is used as deterrence for untargeted animal subjects (Pg. 3, [0022], lines 12-17: “In one aspect, the output device 124 may, based on an identification of the pest in the crop-containing area 110, use an audio frequency (e.g., ultra sound) predetermined to be most effective to drive away and/or in the future deter the identified pest from the crop-containing area 110”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trap of Moore to include the deterring audio of Cantrell to keep unwanted animals away from the trap.

	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Moore (US Pub. 3,545,407) in view of Burton (US Pub. 2019/0098874 A1).
	Regarding claim 17, Moore discloses the claimed invention except for as taught by Burton, motion detection devices are used to indicate animal subject presence (Pg. 2, [0023]: “In another optional aspect of the invention, the pet door access device can comprise a motion detector. The motion detector can be operatively coupled to one or more components of the pet door access device to provided added functionality. For example, the motion detector can be coupled to a video camera and a light which are substantially simultaneously activated upon the detection of movement by the motion detector”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trap of Moore to include the motion sensor of Burton to allow the trap to be automated and not rely on human-operated controls.

	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Moore (US Pub. 3,545,407) in view of Cantrell (US Pub. 2018/0064094 A1), and further in view of McNew (US Pub. 2018/0077919 A1).
	Regarding claim 19, Moore as modified by Cantrell discloses the claimed invention except for as taught by McNew, remote user input actuates inner perimeter or outer perimeter gate closures (Pg. 7, [0115]: “A user monitoring the trap watching pictures or video can determine trap status. Once logged into the camera, a user can determine if they are ready to capture animals. Pressing a button on the camera control screen activates the gate latch mechanism which closes the gate and captures the animals”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trap of Moore as modified by Cantrell to include the remote actuation of McNew to allow for remote control of the trap.

	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Moore (US Pub. 3,545,407) in view of Cantrell (US Pub. 2018/0064094 A1), and further in view of Burton (US Pub. 2019/0098874 A1).
	Regarding claim 20, Moore as modified by Cantrell discloses the claimed invention except for as taught by Burton, remote user inputs actuate audio outputs (Pg. 5, [0060], lines 13-18: “The I/O interfaces 404 can include a graphical user interface (GUI) that enables a user to interact with the client device 400. Additionally, the I/O interfaces 404 may be used to output notifications to a user and can include a speaker or other sound emitting device configured to emit audio notifications”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trap of McNew as modified by Cantrell to include the remote audio outputs of Burton to allow a user to manually control the lure device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649